DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a method of optimizing T1 weighted MRI of infant brains comprising steps of : calculating, through Bloch simulation according to the average T1 value and the average PD value of the brain WM and GM regions of the infant brains in different age groups, a theoretical signal strength in the WM and GM of the infant brain acquired from a 3D T1- weighted MPRAGE sequence; and determining a theoretical optimal TI scheme for each age group respectively to maximize contrast between WM and GM; and 15S4: performing 3D T 1-weighted magnetic resonance imaging on a target infant brain using the theoretical optimal TI scheme in combination with the remaining limitations of the claim.
With respect to claims 2-6, the claims have been found allowable due to its dependency to claim 1 above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited in the PTO 892 not relied upon discloses information related to the invention as follows (closest/most relevant prior art discussed below): 
Hernando et al. (US 2019/0324102 A1) discloses an MR method of brain mapping (see paragraph 0057), specifically gray and white matter (GM and WM) using an estimation of relaxation time parameters (see paragraphs 0071-0075) as well as proton density or PD (see paragraph 0037). Hernando also teaches the use of simulations of pulse sequences, relaxation time acquisitions and PD maps to synthetize a weighting value (see paragraphs 0032 and 0039) for an optimization process of parameters (see paragraph (0066). However, it fails to disclose the possibility of calculating/obtaining a theoretical signal strength in the WM and GM acquired from a 3D T1- weighted sequence; and determining a theoretical optimal TI scheme for each age group respectively to maximize contrast between WM and GM; and 15performing 3D T 1-weighted magnetic resonance imaging on a target infant brain using the theoretical optimal TI scheme as required by the invention of the current application. One of ordinary skill in the art would not have found said process obvious since the process determines the data obtained, the quality and the diagnosis. Stating obviousness will not be possible without publication and even though such is found, it will be impermissible hindsight to combine without a proper reasoning other than applicant’s motivation. 
Wang et al. (US 10,444,311 B2) discloses an MR method of brain mapping similar to Hernando about the use of T1 and PD parameters during simulations for obtaining brain images (Columns 14 and 15, lines 57-67 and 1-40 respectively) and it is applied to infants/children of different ages (Column 8, lines 24-30). However, Wang has the same deficiencies as Hernando as discussed above.    
Mazer et al (US 2015/0073258 A1) discloses an MR method of brain mapping similar to Hernando about the use of T1 and PD parameters during simulations for obtaining brain images (see paragraphs 0048-0052, 0055-0056). However, Mazer has the same deficiencies as Hernando as discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866